EMPLOYMENT AGREEMENT




THIS AGREEMENT, made this 15th day of June, 2007, by and between Wave Uranium, a
Nevada corporation in formation  (“Wave”) and CHRISTOPHER J. LECLERC , an
individual (“LECLERC”).




BACKGROUND INFORMATION




WHEREAS, LECLERC is willing to be employed as CFO of Wave, and




WHEREAS, Wave recognizes LECLERC experience in the industry, based on his CV
submitted to Wave.




IT IS THEREFORE AGREED as follows:




1. Terms and Duties. Wave hereby employs LECLERC as CFO of Wave. LECLERC shall
devote his best efforts and towards the advancement of Wave, in the
understanding that this position shall not constitute LECLERC’S exclusive
employment.  Leclerc shall be free to work on other projects as long as he is
able to attend to his duties as CFO. LECLERC shall perform such duties as are
from time to time prescribed by, and reporting directly to, the Board of
Directors. This employment is at will.




2. Compensation. Wave shall pay LECLERC an annual base salary of $24,000.00
payable in equal monthly installments on the 1st day of the month, provided that
if the period of employment hereunder shall terminate on any day other than the
1st day of a calendar month, then in that event said installments shall be
prorated. Wave will issue LECLERC, 1.5 Million                   ( 1,500.000)
Shares  as per agreed terms to be discussed and finalized.




3 Expenses.  LECLERC is authorized to incur reasonable expenses for promoting
the business of Wave.  Wave shall reimburse LECLERC for all expenses upon the
presentation by LECLERC, from time to time, of an itemized account of such
expenditures.




4. General Indemnification. Corporation and Wave shall indemnify LECLERC if he
was or is a party or is threatened to be made a party to any threatened, pending
or completed action, suit or proceeding, whether civil, criminal, administrative
or investigative (including, without limitation to, an act by or in the right of
Wave) by reason of the fact that he is or was a director, officer, employee, or
agent of corporation or Wave or is or was serving at the request of Corporation
or Wave as a director, trustee, officer, employee, partner, joint venture
partner, or agent of another Corporation, partnership, joint venture, trust or
other enterprise, against expenses (including attorney's fees), judgments, fines
and amounts paid in settlement actually and reasonably incurred by him in
connection with such action, suit or proceeding if he acted in good faith and in
a manner he reasonably believed to be in or not opposed to the best interests of
Corporation or Wave , and, with respect to any criminal action or proceeding,
had no reasonable cause to believe his conduct was unlawful.  No indemnification
shall be made in respect to any derivative claim, issue or matter as to which
LECLERC shall have been adjudged to be liable to the Corporation or Wave unless,
and only to the extent that, the court in which such action or suit was brought
shall determine upon application that, despite the adjudication of liability,
but in view of all the circumstances of the case, LECLERC fairly and reasonably
is entitled to be indemnified for such expenses.  Expenses (including attorney's
fees) incurred in defending any civil or criminal action, suit or proceeding
referred to in this Section shall be paid by Corporation and Wave in advance of
the final disposition of such action, suit or proceeding upon receipt of an
undertaking by or on behalf of LECLERC to repay such amount, unless it shall
ultimately be determined that he is entitled to be indemnified by Wave or
Corporation as authorized in the preceding sentences.  The indemnification
provided by this Section shall not be deemed exclusive of any other rights to
which LECLERC shall be entitled under the common law or the General Corporation
Law of the State of Nevada or the Articles of Incorporation or Bylaws of
Corporation or Wave or any agreement, vote of their respective shareholders or
directors, or otherwise, both or as to action in his official capacity or as to
action in another capacity while holding such office, and shall continue after
the termination of this Agreement and shall inure to the benefits of their
heirs, executors and administrators of LECLERC.




5. Assignments and Liability.  This Agreement shall inure to the benefit of
LECLERC and his successors or assigns.  All obligations and liabilities of Wave
under this Agreement shall be jointly and severally the obligations of
Corporation and Wave.




6. Arbitration.  In the event of any dispute under this Agreement, such dispute
shall be settled by arbitration in Clark County, Nevada in accordance with the
then prevailing rules of the American Arbitration Association, and judgment upon
the award may be entered in any court having jurisdiction thereof.




7. Entire Agreement.  This Agreement constitutes all of the agreements which
have been made between the parties and no attempt shall be made by either party
to assert that on, before, or simultaneously with the execution of this
Agreement there were any other agreements, promises, representations or
understandings made by any of them with respect to the matters contained herein
or to the relationship between the parties.  This Agreement is not subject to
reinterpretation or change except by written agreement of the parties hereto.




8. Governing Law.  This Agreement has been executed in the State of Nevada.  All
questions concerning this Agreement and performance hereunder shall be judged
and resolved in accordance with the lams of the State of Nevada.







9. Corporation in Formation . LECLERC acknowledges that Wave has not yet been
incorporated under the laws of the state of Nevada. If the name “Wave Uranium”
is not available





then Wave shall be incorporated under a different name. In no event shall
LECLERC have or assert any personal liability against any promoter or
incorporator of Wave. This Agreement shall not be valid until such time as Wave
has been duly incorporated.







IN WITNESS WHEREOF, the parties have hereunder set their hands as of the date
first hereinbefore written,







WAVE URANIUM         

.










By: /s/ Cady Johnson

     

   

By: Christopher J. Le Clerc

      CADY JOHNSON  

CHRISTOPHER J. LECLERC
































































































